DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please Note: This office action (letter restarting period for response) is to make minor correction to the informalities in to the last office action and replace the last office action mailed on 08/03/2022.

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims (claims 43-44) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
4.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations (1) “means for receiving a first positioning reference signal from a first station at a first time; means for receiving a second positioning reference signal from a second station at a second time; means for receiving positioning assistance data associated with positioning reference signals received by a proximate user equipment; means for determining a reference signal timing difference based at least in part on the first time and the second time; and means for determining a current location based at least in part on the reference signal timing difference and the positioning assistance data” in claim 43 and (2) “means for receiving a first positioning reference signal from a first station at a first time; means for receiving a second positioning reference signal from a second station at a second time; means for determining a reference signal timing difference based at least in part on the first time and the second time; and means for transmitting positioning assistance, wherein the positioning assistance data is based at least in part on the reference signal timing difference” in claim 44 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-5, 7-15, 17-19, 21-26, 28-36, 38-40 and 42-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edge et al. (US 20180217228) (hereinafter Edge).

	Regarding claims 1, 22, 43 and 45:
As shown in figures 1-7, Edge discloses a user equipment (UE) (see UE in figures 1 and 4), comprising: 
a memory (640 in figure 6); 
at least one transceiver (621 in figure 6); 
at least one processor (611 in figure 6) communicatively coupled the memory (640 in figure 6) and the at least one transceiver (621 in figure 6) and configured to: 
receive a first positioning reference signal from a first station at a first time (see block 502 in figure 5A) (par 0021, 0117); 
receive a second positioning reference signal from a second station at a second time (see block 502 in figure 5A) (par 0021,  0117); 
receive positioning assistance data associated with positioning reference signals received by a proximate user equipment (160 in figure 1A, par 0047) (in par 0021 Edge teaches “A mobile device may obtain positioning assistance data including timing parameters to assist the mobile device in acquiring and measuring each PRS to enable a determination of an RSTD measurement. Assistance data may also be provided to a mobile device to help enable the acquisition and measurement of other PRSs transmitted by transmitters serving other neighbor cells, which may enable a determination by the mobile device of other RSTD measurements. For example, an RSTD measurement may be determined by a mobile device from a first measured time of arrival (TOA) for a PRS transmitted from a transmitter serving a neighbor cell and a second measured time of arrival (TOA) for a PRS transmitted from a transmitter serving a reference cell, where the determined RSTD equals the first TOA minus the second TOA (or the reverse”); 
determine a reference signal timing difference based at least in part on the first time and the second time (in par 0021 Edge teaches “an RSTD measurement may be determined by a mobile device from a first measured time of arrival (TOA) for a PRS transmitted from a transmitter serving a neighbor cell and a second measured time of arrival (TOA) for a PRS transmitted from a transmitter serving a reference cell, where the determined RSTD equals the first TOA minus the second TOA (or the reverse”); and -52- 10034-1380001USQualcomm Ref. No. 205771 
determine a current location based at least in part on the reference signal timing difference and the positioning assistance data (in par 0021, Edge teaches “A mobile device may send one or more determined RSTD measurements to a location server which may compute a location for the mobile device based on the determined RSTD measurements and other information known to the location server such as the antenna locations for the reference cell and neighbor cells (also referred to as neighboring cells) and the relative PRS transmission times for the reference cell and neighbor cells.”  Also see par 0029, 0038).

	Regarding claims 11, 32, 44 and 46:
As shown in figures 1-7, Edge discloses a user equipment (UE), comprising: 
a memory (640 in figure 6); 
at least one transceiver (621 in figure 6); 
at least one processor (611 in figure 6) communicatively coupled the memory (640 in figure 6) and the at least one transceiver (621 in figure 6) and configured to: 
receive a first positioning reference signal from a first station at a first time (see block 502 in figure 5A) (par 0021, 0117); 
receive a second positioning reference signal from a second station at a second time (see block 502 in figure 5A) (par 0021, 0117); 
determine a reference signal timing difference based at least in part on the first time and the second time (in par 0021 Edge teaches “an RSTD measurement may be determined by a mobile device from a first measured time of arrival (TOA) for a PRS transmitted from a transmitter serving a neighbor cell and a second measured time of arrival (TOA) for a PRS transmitted from a transmitter serving a reference cell, where the determined RSTD equals the first TOA minus the second TOA (or the reverse”); and 
transmit positioning assistance data, wherein the positioning assistance data is based at least in part on the reference signal timing difference (in par 0021, Edge teaches “A mobile device may send one or more determined RSTD measurements to a location server which may compute a location for the mobile device based on the determined RSTD measurements and other information known to the location server such as the antenna locations for the reference cell and neighbor cells (also referred to as neighboring cells) and the relative PRS transmission times for the reference cell and neighbor cells.”  Also see par 0029, 0038).

Regarding claims 3, 13, 24 and 34:
Edge further discloses wherein the positioning assistance data is received from a serving station (abstract, par 0036, 0065).  

Regarding claims 4, 14, 25 and 35:
Edge further discloses wherein the positioning assistance data includes a signal strength parameter associated with the positioning reference signals received by the proximate user equipment (par 0036).  

Regarding claims 5, 15, 26 and 36:
Edge further discloses wherein the positioning reference signals received by the proximate user equipment are the first positioning reference signal and the second positioning reference signal (par 0021, 0117).  

Regarding claims 7 and 28:
Edge further discloses wherein at least one of the positioning reference signals received by the proximate user equipment is received at a different time compared to a transmission time of at least one of the first positioning reference signal and the second positioning reference signal (par 0021, 0029, 0038).  
Regarding claims 8 and 29:
Edge further discloses wherein the positioning assistance data is a second reference signal timing difference value based at least on part on the positioning reference signals received by the proximate user equipment (par 0021, 0029, 0038).  

Regarding claims 9, 18, 30 and 39:
Edge further discloses wherein the positioning assistance data is a synchronization error value based at least on part on the positioning reference signals received by the proximate user equipment (par 0080).  

Regarding claims 10, 19, 31 and 40:
Edge further discloses receiving a receive period information indicating a time period the positioning assistance data is transmitted (par 0036).

Regarding claims 17 and 38:
Edge further discloses wherein the positioning assistance data is the reference signal timing difference (par 0021-0022).

Regarding claims 21 and 42:
Edge further discloses wherein the first positioning reference signal and the second positioning reference signal utilize different frequency layers (par 0092).


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 2, 12, 20, 23, 33 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Edge in view of KO et al. (US 20220229146) (hereinafter Ko).

Regarding claims 2, 12, 20, 23, 33 and 41:
Edge discloses all of the subject matter as described above except for specifically teaching wherein the positioning assistance data is received from the proximate user equipment via a sidelink.
However, Ko in the same field of endeavor teaches wherein the positioning assistance data is received from the proximate user equipment via a sidelink (figure 0036, par 0037, claims 14-15).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the side link transmission as taught by Ko to modify the transmission method of Edge in order to provide a direct link between User Equipments (UEs) and exchange voice and data directly with each other without intervention of an evolved Node B (eNB) as a solution to the overhead of an eNB caused by rapidly increasing data traffic (par 0002) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


11.	Claims 6, 16, 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Edge in view of SHREEVASTAV et al. (US 20210297216) (hereinafter SHREEVASTAV).

Regarding claims 6, 16, 27 and 37:
Edge discloses all of the subject matter as described above except for specifically teaching wherein the positioning reference signals received by the proximate user equipment are a first beamformed positioning reference signal transmitted from the first station, and a second beamformed positioning reference signal transmitted from the second station.
However, SHREEVASTAV in the same field of endeavor teaches wherein the positioning reference signals received by the proximate user equipment are a first beamformed positioning reference signal transmitted from the first station, and a second beamformed positioning reference signal transmitted from the second station (beamformed PRSs interpreted to be first and second beamformed PRSs) (abstract, par 0011).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use beamforming method as taught by SHREEVASTAV to modify the transmission method of Edge in order to provide a dynamic configuration for reference signals and a customized PRS configuration for each UE, and therefore, improve a utilization of resource (par 0011) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/           Primary Examiner, Art Unit 2631